Title: Enclosure: Queries of François D’Ivernois, 16 September 1794
From: D’Ivernois, François
To: Jefferson, Thomas



EnclosureQueries of François D’Ivernois
Queries
1st
Which are the largest tracts of uncultivated lands, contiguous together, to be sold in the Northern parts of the Province of Virginia? What is their quality and their price, as well as the price of the neighbouring lands either cultivated or uncultivated? What are their actual or future means of carriage by land or by water, and what is their distance from the next Settlements and from the Chief Towns?

2dly
Are there Settlements to be found in the neighbourhood of the most eligible of those tracts, where the emigrants might conveniently place at boarding for about six months their children and wives, in such a manner that they might learn the language and prepare themselves to their new avocations of farmers? And if so, what are supposed to be the terms of the best as well as of the cheapest boardings?
3ly.
Supposing the new Colony to consist in about one hundred families, half of which might arrive in the year 1795 and the other half in the year following; what class of Mechanics will it be proper for the first emigrants to take with them? What may be the advisable number of each of these to engage, such as carpenters, masons, joiners, smiths, tanners, shoe makers turners, brewers, glaziers & &? And what is in Virginia the actual price of the labour of each of these workmen?
4thly
Amongst the Genevan Mechanics of all Kinds, which are those, who, without being useful to the settlement in its first infancy, would be sure to find employment in the Chief neighbouring Towns, such as book printers book binders, hatters, linen printers, tinmen, braziers, silversmiths, weavers &?
5thly
[As it] is likely that several emigrants and [especially] those who are in easy circumstances [will have] in their power to carry over with [them garden]ers, as well as family and farmer [servants, either] Genevans or swiss; what is [the best kind] of agreement to settle with [them before their] departure, and of which the Laws of the Province would, if necessary, enforce the faithfull execution? In the recompense agreed for their future services during a certain number of years, would it not be proper to stipulate the gift of lands at their arrival, for a sum specified, and the allowance of a fixed time of absence in the last year of their service to begin the clearing of them? The sending of the model of some contract of that Kind properly worded and reciprocally just and equitable would be very acceptable.
6ly.
Does there exist in Virginia the same Law as in the Province of New York, which does not allow an absent alien to possess or transmit landed properties, and which subjects him to the interference of an agent?
7ly.
In cases of successions ab intestat, how do the laws of Virginia divide the inheritance between the Widow and children?
8ly.
What are the actual wages of servants either white or black? And are they easily to be procured?
9ly.
Supposing that agents from the Academy and from the sharer’s Company, should be able to arrive in Next March, and find the negociation in such a forwardness as to be able to conclude it and fix the place of settlement in April; would it be possible 1st. for the Province to have the Colleges back for the end of the year? 2dly. for the Company to find people who would undertake in the same space of time, to build a Church a tavern, a baking house, a saw mill, a corn mill, a public market as well as about 50 small but decent houses half of  them in brick or stone, and to clear 200, or 300 acres of lands? If so, what would likely be the sum asked for this last undertaking?
10thly
Which is the most proper estimate to give to a family accustomed to easy circumstances, of the capital necessary at their arrival, to build a small but confortable brick or stone house, to furnish it, to begin a little farm, to buy the necessary utensils of husbandry, and stock of cattle, to clear out and cultivate 10 or 20 acres, and to support themselves in provisions with three children and 2 servants for the first year? What is also the least sum which such a family without servants must provide for, before they undertake the same Kind of establishment in the most moderate way? In these calculations, the purchase of lands, which must vary according to the price of those upon which the settlement is to take place, is not to be included.
11ly.
Would the Company have any other more advantageous means of laying out their stocks than to deposite them in England, in order to have them remitted to America when wanted?
12ly
With regard to the private property which the individual emigrants may carry over with them, would this means also be the most advisable? Would it be better for them to carry it over in specie, or to purchase here American stocks, or even to take goods with them such as watches and jewels from Geneva, coarse muslins from Zurich, coarse and fine linen painted in Geneva, silk stuffs from france, french books & &.
13ly.
Would it be advisable for the Mechanics to carry over with them the instruments of their professions, and for the generality of the emigrants to transport a part of their furniture such as all their linens and even their Kitchin utensils, drawers, chairs, tables & &? For a [proper] answer to this quere, it must be [observed] that if it be still in their power [to go down] the Rhine in the next year [from Man]heim to Rotterdam, the price [of carriage] from Geneva to that seaport [would be about] three Dollars per hundred [weight].
14ly
What is the actual price of provisions in the North of Virginia and more particularly of meat, corn, butter, cheese and cyder?
15ly
What is in Virginia the legal interest of money?
16ly.
Will the Cloathes, books household furniture and implements of the emigrators be exempted from the import duty, if they are sent in different vessels from the one that carries the proprietors over?
17ly
If the civil Laws of the Province of Virginia and the regulations of the College of William and Mary are printed, a copy of them would be very acceptable as well as some map of the largest tracts of lands to be sold in the northern parts of Virginia.

